Order entered April 15, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00343-CV

                    KANDIS N. HUTCHINSON, Appellant

                                         V.

   B&K HUTCHINSON LLC & WILLIAM L. HUTCHINSON, Appellees

               On Appeal from the 301st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-22-02821

                                    ORDER
                   Before Justices Myers, Nowell, and Goldstein

      Before the Court is appellant’s April 15, 2022 emergency motion for

temporary order in which she requests that this Court issue a temporary writ of

injunction pending resolution of the appeal.

      We decline to treat the motion as a petition for writ of injunction because it

fails to meet the requirements of Texas Rule of Appellate Procedure 52. See TEX.

R. APP. P. 52.1, 52.3; see also In re Butler, 270 S.W.3d 757, 758 (Tex. App.—

Dallas 2008, orig. proceeding) (denying petition in part because it failed to contain
sufficient certification under Rule 52.3(j)). Accordingly, we DENY the motion

without prejudice to refiling a petition for writ of injunction that complies with

Rule 52.



                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE